Citation Nr: 0432742	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1972.  He served in the Republic of Vietnam from July 
1969 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Based on the evidence of record, the Board finds that, 
consistent with VA's duty to assist the veteran, further 
development of his claim for service connection for PTSD is 
warranted in order to ascertain whether the veteran has PTSD 
based on a verified stressor.  The RO had determined that the 
veteran's recitation of his stressors was not specific enough 
to warrant being sent to the United States Armed Services 
Center for Unit Records Research (USASCURR).  However, at his 
personal hearing before the undersigned Veterans Law Judge at 
the RO in July 2004, the veteran testified that he 
experienced rocket and mortar attacks while he was stationed 
in Phu Hiep.  In light of the decision in Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002), the Board finds that 
an attempt to obtain any reports associated with the 
veteran's unit would be helpful in adjudicating his claim.  

In this regard, the Board notes that the veteran's service 
personnel file indicates that he served in the Republic of 
Vietnam from July 1969 to November 1969 only.  Therefore, his 
claimed stressors of seeing helicopters crash in 1970 are not 
credible and no further assistance is required in order to 
verify these events.  



Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names, 
addresses, and dates of treatment for all 
medical care providers who have treated 
the veteran for PTSD since April 2004.  
After securing the necessary release, the 
RO should assist the veteran in obtaining 
such records.  

2.  The RO should contact the USASCURR 
and obtain any available records 
pertaining to the veteran's units while 
he was stationed in Phu Hiep that might 
confirm whether his unit experienced 
rocket and mortar attacks during his tour 
of duty.  Specifically, his personnel 
records reflect that he served with the 
662nd TC Detachment from August 1969 to 
September 1969; and with the 355th 
Aviation Company (HH) from September 1969 
to November 1969.  

3.  The RO should document of record 
whether a reported stressor has been 
verified, to include with consideration 
of the circumstances of the veteran's 
Vietnam service, consistent with 38 
U.S.C.A. § 1154(a) and (b) (West 2002).

4.  If a confirmed stressor is 
established, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder should be 
made available to the examiner, and the 
examiner should be provided a list of all 
stressors deemed verified by VA, as 
documented of record.  After a thorough 
examination and review of the claims 
file, the examiner should provide an 
opinion as to whether the veteran has 
PTSD as a result of a verified stressor.  

5.  After the above has been 
accomplished, the RO should readjudicate 
the claim for service connection for 
PTSD.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate period of 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


